Citation Nr: 1739251	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-21 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to November 27, 1995, for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. I.S.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979 and was honorably discharged.  The Veteran served again from July 1981 to December 1982 "under other than honorable conditions."  In an April 1988 Administrative Decision, the RO determined that the Veteran's second period of service was a bar to VA compensation benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Boston, Massachusetts.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2012.  A copy of the transcript of that hearing is of record.  

The case was previously before the Board in January 2014, at which time the Board determined that notification of an April 1996 rating decision denying reopening of the Veteran's November 1995 claim for service connection for depression was not sent to the Veteran's most recent address of record, thereby rendering the April 1997 rating decision nonfinal.  See January 2014 Board Decision.  Accordingly, the Board granted an effective date of November 27, 1995, the date of the Veteran's claim, for the award of service connection for PTSD.  See id.  In so finding, the Board additionally determined that the Veteran was notified of a prior April 1980 rating decision that denied his October 1979 claim of entitlement to service connection for a nervous disorder and did not appeal.  Id.  Accordingly, the Board denied an effective date earlier than November 27, 1995.  See id.  

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a December 2016 memorandum decision, the Court vacated that part of the January 2014 Board decision which denied an effective date prior to November 27, 1995 for service connection for PTSD.  See December 2016 CAVC Memorandum Decision (finding that the Board erred in failing to consider evidence indicating that notification of the April 1980 rating decision was sent to an incorrect address).  The Court then remanded the case for further action in accordance with its decision.  The case was subsequently returned to the Board.

The Board notes that the Court vacated the Board's decision in its entirety; however, the AOJ has already implemented the Board's grant of an effective date of November 27, 1995 for service connection for PTSD.  See January 2014 Rating Decision.  The Court is statutorily prohibited from reversing the Board's favorable findings under 38 U.S.C.A. § 7261(a)(4) (West 2014).  Consequently, the Board will not disturb the grant of a November 27, 1995 effective date for service connection for PTSD, and has thus characterized the issue accordingly, as reflected on the title page.


FINDINGS OF FACT

1.  A claim for service connection for a psychiatric disability was received on October 18, 1979, within one year after the Veteran's September 21, 1979 separation from service.

2.  The Veteran's claim for service connection for a psychiatric disability was denied in an April 1980 rating decision.

3.  The evidence establishes that notice of the April 1980 rating decision was sent to the Veteran at an incorrect address, and there is no evidence suggesting that the Veteran actually received the notice.


CONCLUSION OF LAW

The criteria for an effective date of September 22, 1979, for the award of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As discussed in the introduction above, the Court vacated that part of the Board's January 2014 decision that denied entitlement to an effective date prior to November 27, 1995, for the grant of service connection for PTSD.  See December 2016 CAVC Memorandum Decision.  In so finding, the Court put forth the following explanation:  

[The Veteran] argues that the Board erred by failing to address whether his October 1979 claim for a nervous condition remains pending and unadjudicated because VA failed to notify him that the claim was denied in an April 1980 regional office (RO) decision.  Specifically, he asserts that VA failed to adequately notify him because it mailed the RO decision to a formerly used address in Puerto Rico rather than his last known address in New Jersey.  According to [the Veteran], he notified VA of his change of address in a March 1980 application for educational benefits.

At the time of the 1980 RO decision, VA was required to notify the claimant (and his or her representative) of the decision reached, the reason for that decision, the claimant's right to appeal, and the periods in which an appeal must be initiated and perfected.  38 C.F.R. § 3.104(e) (1980); see also 38 U.S.C. § 5104(a).  Failure to provide notice of any of those elements would have abated the finality of that decision and prevented the time for filing an NOD from beginning to run.  See Ingram v. Nicholson, 21 Vet. App. 232, 240-41 (2007) ("[A] decision may be rendered nonfinal when 'the time for appealing either an RO or a Board decision did not run where the [Secretary] failed to provide the veteran with information or material critical to the appellate process.'" (quoting Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir.2002))); see also Best v. Brown, 10 Vet. App. 322, 325 (1997) ("For a VA decision to become final, written notification to the appellant is required.").

. . .

Here, the Board stated that the 1980 decision became final after the RO provided [the Veteran] with notice of the denial of his claim and of his appellate rights on April 10, 1980.  Although the matter was reasonably raised by the record, the Board failed to address whether notice of the 1980 decision was mailed to the correct address or whether the address listed on the 1980 educational benefits application constituted the last known address of record.  Furthermore, the record on appeal does not make clear which address the notice was mailed to, as the record regarding the 1980 decision does not include either a cover letter with an address or a copy of the envelope used to mail the decision.  As the Secretary concedes, the Board's failure to address these matters renders its statement of reasons or bases inadequate.

See December 2016 CAVC Memorandum Decision.  

As pertinent to the present claim, as indicated above, a rating decision dated April 3, 1980, denied the Veteran's claim for service connection for a nervous condition, characterized as an inadequate personality.  In support of this decision, the RO stated that, according to the Veteran's service treatment records, he was seen in October 1977 for complaints of sleep dysfunction which was manifested by frustration, anxiety, and occasional angry outbursts.  Upon mental status evaluation, the Veteran was found to be within normal limits and he was recommended to continue seeing a social worker.  In May 1979, he was seen with complaints of tension headaches and nervousness.  In June 1979, he reported that he had insomnia and was nervous.  The Veteran's separation examination showed that the Veteran was being followed at the Mental Health Clinic for nervousness, but no diagnosis was given.  The RO noted that because the Veteran was diagnosed with an inadequate personality in his November 1979 VA examination, and given that a personality disorder was not a disability warranting service connection under VA applicable law, his service connection claim was denied.  See April 1980 Rating Decision.  

Later that month, on April 10, 1980, the RO prepared a disability disallowance input data sheet apparently containing the information to be used to populate a fill-in-the-blanks form letter, VA Form FL 21-81, to be sent to the Veteran notifying him of the decision, and to inform him of his appellate rights.  See VA Form 21-523, dated April 10, 1980.  That form contained an address for the Veteran in San Lorenzo, Puerto Rico.

Additionally of record is an Educational Enrollment certification submitted by the Veteran and date stamped as received by VA on March 27, 1980.  See VA Form 22-1990, dated March 27, 1980 (also containing a second date stamp of May 28, 1980).  That enrollment certification listed a mailing address in Newark, New Jersey.  Id.  See also June 1980 VA Education Award Codesheet (VA Form 22-1997S) (containing the Veteran's Newark address and reflecting a date of claim of March 27, 1980).  Subsequent VA educational benefits documentation dated in June, July, and August 1980 reflects the same Newark, New Jersey mailing address.  See, e.g., VA Notification of Award, VA Form 21-8332a-2, dated June 24, 1980; VA Education Master Record Status Form, dated July 15, 1980; VA Notice of Benefit Payment Transaction, VA Form 20-6560, dated August 19, 1980.  

Accordingly, in light of the foregoing, the Board finds that the Veteran notified VA of his updated Newark, New Jersey mailing address on March 27, 1980, at least two weeks prior to the mailing of notification of the April 1980 rating decision to the old San Lorenzo, Puerto Rico address.  Despite this, there is no indication that the RO sent corrective notice of the April 1980 rating decision to the Veteran's Newark address, or to any subsequent address.  See Ingram, 21 Vet. App. at 240-41; Cook, 318 F.3d at 1340; Best, 10 Vet. App. at 325.  Moreover, there is no evidence that the Veteran actually received notice of the April 1980 rating decision denying his claim.  See Sellers v. Shinseki, 25 Vet. App. 265 (2012) (describing requirements for promulgation and possible curing of defects of decisional notice by actual receipt of notice by claimant and representative).  

As noted by the Court in its December 2016 Memorandum Decision, regulations in effect at the time the Veteran filed his original claim for service connection in October 1979 required that VA notify the claimant (and his or her representative) of the decision reached, the reason for that decision, the claimant's right to appeal, and the periods in which an appeal must be initiated and perfected.  See December 2016 CAVC Memorandum Decision (citing 38 C.F.R. § 3.104(e) (1980); 38 U.S.C. § 5104(a)).  Additionally, under the presumption of administrative regularity, it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  VA need only mail notice to the last address of record for the presumption to attach.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The record shows that the April 1980 notice of the rating decision was sent to an incorrect address.  At the time the Veteran was unrepresented, and therefore a copy of the notice was not sent to a representative.  Since the notice was sent to the wrong address, the presumption of regularity does not apply.  See id.; see also Ashley v. Derwinski, 2 Vet. App. 62, 65 (1992).  The burden is therefore on the VA to establish that notice of the rating decision was properly mailed to the Veteran.  See Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007); Baxter v. Principi, 17 Vet. App. 407, 410 (2004).  Here, there is no evidence showing that the April 1980 notice was properly mailed to the Veteran.  The Board therefore finds that the April 1980 notice of the rating decision was not received by the Veteran and that the one year time limit to file a Notice of Disagreement cannot apply.  See 38 C.F.R. § 20.302 (2016).  The April 1980 rating decision was therefore still on appeal at the time of the Veteran's November 27, 1995 claim.  


Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400 (2016).  The effective date for disability compensation for direct service connection will be the day following separation from active service or the date entitlement arose if claim is received within one year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2).

Here, there is extensive opinion evidence of record from the Veteran's VA treatment providers indicating that his current psychiatric condition existed at the time he filed his original claim for service connection in 1979.  See, e.g., August 2010 Letter from I. Sepulveda, M.D., VA Staff Psychiatrist (reflecting the psychiatrist's "strong belief" that the Veteran should be considered disabled since 1979, based on the 15 years of treatment of the Veteran and a review of the Veteran's service records); September 2010 Letter from P. Flynn, MSW, LICSW, Vet Center Social Worker (noting that the Veteran experienced sleep problems, anxiety, and anger issues since filing his initial claim in October 1979, and opining that these symptoms were manifestations of the same psychiatric disorder for which service connection is currently in effect); January 2008 Letter from P. Flynn, MSW, LICSW, Vet Center Social Worker (opining that the Veteran's current "psychiatric issues began in the military").  Additionally, the September 2008 VA examining psychiatrist indicated that the Veteran's psychiatric symptomatology that manifested during and immediately following his active service was "a precursor to" his currently diagnosed psychiatric conditions, including bipolar disorder and PTSD, which "are appropriately considered service connected and each of them probably constitute about 50% of his psychiatric disability."  See September 2008 VA Compensation and Pension PTSD Examination Report.  Accordingly, in light of the foregoing, and in the absence of any evidence to the contrary, the Board finds that the Veteran's psychiatric disability existed at the time that he was discharged in September 1979.

In sum, because notification of the April 1980 rating decision denying the Veteran's claim for service connection for a psychiatric disability, was sent to an incorrect address, that decision did not become final.  Since the claim related to that nonfinal April 1980 rating decision was filed on October 18, 1979, which is within one year of the Veteran's September 21, 1979 separation from service, and because the medical evidence of record establishes that the psychiatric disability for which service connection is currently in effect existed at the time of his September 1979 separation from active service, an effective date of September 22, 1979, the day after his discharge, is warranted for service connection for PTSD.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).


ORDER

Entitlement to an effective date of September 22, 1979, for the award of service connection for PTSD is granted. 




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


